

115 HR 6647 IH: To amend the Native American Graves Protection and Repatriation Act to move the enforcement office to the Bureau of Indian Affairs, to increase the civil monetary penalties for failure to follow the processes established by that Act, and for other purposes.
U.S. House of Representatives
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6647IN THE HOUSE OF REPRESENTATIVESJuly 31, 2018Mr. Rokita (for himself, Mr. Cole, Ms. McCollum, Ms. Moore, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Native American Graves Protection and Repatriation Act to move the enforcement office
			 to the Bureau of Indian Affairs, to increase the civil monetary penalties
			 for failure to follow the processes established by that Act, and for other
			 purposes.
	
		1.Native American Graves Protection and Repatriation Act amendments
 (a)Civil penaltiesSection 9 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3007 et seq.) is amended by striking determined under regulations promulgated pursuant to this Act, taking into account, in addition to other factors and inserting 1 percent of the museum’s annual budget, or $25,000, whichever is greater, and such additional sums as the Secretary may determine under regulations promulgated pursuant to this Act, taking into account other factors, including—.
 (b)Enforcement OfficeSection 15 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.) is amended as follows:
 (1)By striking The United States and inserting the following:  (a)Court of jurisdictionThe United States.
 (2)By adding at the end the following:  (b)Office of EnforcementThe office for enforcement and other activities carried out by the Secretary under this Act shall be under the jurisdiction of the Bureau of Indian Affairs in the Department of the Interior..
				